Citation Nr: 1505667	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date for service connection for coronary artery disease (CAD), status post (SP) myocardial infarction (MI) prior to March 25, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  Service in the Republic of Vietnam is indicated by the evidence of record.  The DD Form 214 shows his last duty station was in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in March 2011 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, pursuant to a special review of the Veteran's claims file as mandated by the United States Court of Appeal for the Federal Circuit in Nehmer V. Department of Veterans Affairs.  In pertinent part, that March 2011 rating decision granted service connection for CAD, SP MI, and assigned "staged" ratings for the service-connected heart disease, i.e., different compensation levels over differing time periods.  See Fenderson v. West, 12 Vet. App. 119 (1999).  An initial disability rating of 60 percent was assigned from March 25, 1997 (date of receipt of original claim) and a rating of 100 percent from March 3, 2011.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of the compensation levels which were assigned, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran had requested a travel Board hearing in his July 2012 VA Form 9, Appeal to the Board, but subsequently requested a videoconference, which was held before the undersigned in August 2013 and a transcript of which is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which reveals that contained in Virtual VA is a transcript of the August 2013 videoconference hearing and VA treatment (CAPRI) records which are also within Virtual VA reflecting treatment from April 2011 to September 2014.  

 The Board notes that the Veteran did not appeal the effective date of the grant of service connection for PTSD within one year of the October 7, 1997, notification of that decision and only raised the question as to the effective date eight years later, in a November 2005 claim.  In November 2010 the Board dismissed that claim because it was a freestanding claim for an earlier effective date, which is an impermissible means of challenging such a final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) and Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board noted at that time that it did not appear that the Veteran has filed anything which could reasonably be construed as a motion for reversing the 1997 rating decision on the basis of clear and unmistakable error (CUE).  On appeal, that Board decision was upheld by the United States Court of Appeals for Veterans Claims (Court) in February 2012.  In that decision the Court noted that "the appellant filed a claim for an earlier effective date, asserting that he had filed a claim with the La Jolla, California, VA medical center (VAMC) in 1970 [] The RO denied the claim in February 2006, finding that there was no evidence of any claim having been filed prior to the claim in 1997."  

A September 2014 rating decision proposed to find the Veteran incompetent and denied special monthly compensation (SMC) based on aid and attendance.  Thereafter, an October 2014 statement was received from a VA physician that indicated that the Veteran was not incompetent and requesting that his claim for aid and attendance be reconsidered.  

Contained in VBMS is a January 2015 rating decision which shows that the Veteran was granted service connection for diabetes mellitus, type II, and service connection for diabetic peripheral neuropathy of each upper and each lower extremity and also that he was granted SMC based on aid and attendance.  Also, he was adjudicated to be competent.  

At the videoconference hearing the Veteran testified that in 1970 he had filed claims for service connection for psychiatric disability and heart disease but also for ringing in the ears (tinnitus) and athlete's foot (tinea pedis).  After the program ended, he had never heard from VA again about his claims.  Page 5 of the transcript.  Regardless of whether he actually filed such a claim in 1970 (a matter which is in dispute) it appears that the Veteran still claims service connection for tinnitus and tinea pedis.  There does not appear to have been any adjudication of claims for service connection for tinnitus and tinea pedis and, so, the Board has no jurisdiction over such matters.  These claims are referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

Service personnel records show that the Veteran was stationed in Vietnam.  The service treatment records are negative for heart disease.  

VA outpatient treatment (VAOPT) records of 1996 and 1997 show that in June 1996 the Veteran complained of pain under his rib cage but the EKGs in June 1996 and again in March 1997 were normal.  In July 1996 it was reported that he had a CAD, SP MI and he had had two myocardial infarctions in 1987.  

On file is a February 10, 1997, letter from the VA Medical Center in Loma Linda, California, to the Veteran thanking him for his participation in the Agent Orange Registry and stated that an examination revealed that he had a medical history of CAD, SP MI.  He was informed that the examination did not automatically initiate a claim for VA benefits and that if he wished to file a claim he should contact the RO.  

On March 25, 1997, the original VA Form 21-526, Veteran's Application for Compensation or Pension was received, in which the Veteran stated that he had been unable to work since 1992 due to a heart condition.  

Received in April 1997 were treatment reports from, Stanislaus County Medical Center, which show that the Veteran was admitted on May 23, 1975, following an overdose of Elavil and Dilantin.  During the hospitalization, he had two episodes of ventricular fibrillation which responded to cardio-pulmonary resuscitation and direct current shock and two episodes of ventricular tachycardia.  The discharge summary noted that the cardiac manifestations were due to the toxic effect of the overdose.  His past known diagnoses were a psychiatric disorder and a seizure disorder.  An addendum to the discharge summary states that he had complained of intermittent "precordial" chest pain over the four months prior to hospitalization and that his mother had indicated that he had had no serious illnesses. 

In statement received on July 7, 1997, in conjunction with his claim for service connection for PTSD, the Veteran reported that from 1968 to 1974 he had been arrested multiple times and on one occasion (at an unspecified time) a judge had suggested that he enter a VA alcohol and drug rehabilitation program, which he had done.  He had completed that program.  In the mid 1980's, he had two severe heart attacks, during each of which he died, and which required electroshock to restore heart function.  He reported that "all these records have been sent to [the VA at] [L]oma [L]inda."  

On VA psychiatric examination on August 14, 1997, it was noted that the Veteran had participated in drug and alcohol rehabilitation while incarcerated from 1975 to 1978 at a treatment facility in San Luis Obispo, California.  

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

The claim for an earlier effective date for service connection for PTSD was denied in February 2006.  In the Veteran's July 2006 Notice of Disagreement (NOD) he reported that his records at VA facilities in Dallas, Bonham, and Phoenix had been lost and could not be found, although the records at Loma Linda had eventually been found.  He had been told that his records at the VA facility at LaJolla had been burned in a fire but his records were eventually found.

In a statement received on March 1, 2011, the Veteran reported that he had had two heart attacks and that he had been in the Maricopa County General Hospital in Phoenix, Arizona but when he attempted to obtain those records in February 2011 he had been unable to obtain the records because they had been destroyed after ten years.  

At the August 2013 videoconference hearing the Veteran testified that n 1970 not long after his discharge from military service he had entered an outpatient program for alcohol and drug rehabilitation as a means of having criminal charges against him dropped.  He had entered such a program at the VA Medical Center in La Jolla, California.  He had seen a VA psychiatrist at that time (although she was no longer employed byVA).  He testified that at that time "we filled the claims out there." At that time he had filed a claim for a mental disorder, chest pain, ringing in the ears (tinnitus), and athlete's foot (tinea pedis).  After the program ended, he had never heard from VA again about his claims.  Pages 3 through 5 of the transcript.  

The Veteran testified that despite a request for his records under the Freedom of Information Act (FOIA) not all of his records had been provided to him, purportedly because of some unspecified but foreseeable harm.  Pages 6 and 7.  He still desired to have such records, even if the names of any other individuals were redacted from the records.  Page 10.  

The Veteran testified that had spoken to the former VA psychiatrist (apparently about having filed a claim in 1970).  Page 7.  However, the Veteran also testified that although he had had chest pains in 1970 he did not know if it was from heart disease.  VA would not give him his records and he believed VA was hiding the truth.  Page 9.  He did not have a copy of the criminal court proceedings in 1970, which had been in San Jacinto Municipal Court in Riverside County.  Page12.  

In reference to the alleged 1970 claim the Veteran's representative stated that "the lady there that filed the claim that she submitted to the VA."  Page 13.  [Apparently, this is a reference to the VA psychiatrist whom the Veteran had seen for his rehabilitation program in1970].  The Veteran further testified that at about that time he had been in and out of state hospitals for alcohol and drug abuse and "[s]o, I really, there's a lot of that that I do not remember."  Page 14.  

The undersigned noted that an April 11, 1997, VA outpatient treatment (VAOPT) record noted that the Veteran had a history of having been followed-up by a VA physician for 2 to 3 months in the 1970s at "La Jolla."  

The Veteran testified that his sister and ex-wife had written letters in support of his claim, which had not been addressed by the RO.  Page 18.  However, no such statements are on file.  In this regard, in a statement received in April 2012 the Veteran stated that he had asked his sister and ex-wife to submit statements in support of his claim.  The Veteran has neither stated nor testified that he personally submitted such statements from his sister and ex-wife to VA.  

The Veteran's Notice of Disagreement (NOD) made reference to a United States Court of Appeals for Veterans Claims (Court) decision in February 2012 upholding the Board's November 2010 denial of a claim for an earlier effective date for service connection for PTSD.  The Veteran stated that in the Court decision, the Judge had held that the Veteran's original claim had been received in 1970.  However, this is not correct.  Rather, the Court merely noted that the Veteran asserted "that he had filed a claim with the La Jolla, California, VA medical center (VAMC) in 1970."  

In a letter received in October 2013 the Veteran stated that the "head clerk @ San Diego VA" had told him that there was a large room filled with old paper files that had been moved there in the "late 1970s" and that VA did not have the personnel to search them.  

Also in the October 2013 letter the Veteran requested that a search be conducted of various military records.  However, he had not suggested how, in light of his discharge in 1968, any military records would pertain to his having purportedly filed a claim with VA in 1970.  In this regard, the duty to assist is not boundless in scope.  VA is only required to make reasonable efforts to obtain only the relevant records that are necessary to and would aid in substantiating a veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir. 2010).  Moreover, the statutory duty to assist "is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

As can be seen, the Veteran has made wide-ranging and unfocused allegations that VA records are incomplete.  However, it is not clear to the Board that the Veteran has stated that he personally filed a claim in 1970, as opposed to relying on VA medical personnel to help him with filling out a claim and his then purportedly relying of such VA medical personnel to file the claim on his behalf.  However, the Board notes that such a procedure is certainly not normal and is not the usual practice within VA.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Contact the Veteran and afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of the appeal.  Based on the response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

The Veteran should be requested to clarify whether he personally submitted a claim in 1970 for service connection for heart disease or, on the other hand, he alleges that a former VA medical personnel, a psychiatrist, was to submit the claim in his behalf.  

The Veteran should be requested to obtain and submit any information from the former VA medical personnel, a psychiatrist, attesting to a claim for service connection for heart disease having been submitted, either by the Veteran or by that former VA medical personnel. 

The Veteran should be informed that he may submit letters or correspondence from his sister and ex-wife relative to his having filed a claim for service connection for heart disease in 1970.  

Inform the Veteran that he may submit any other additional evidence in support of the allegation that in 1970 he submitted a claim for service connection for heart disease.  

2.   Regardless of the Veteran's response to the above, a search should be made for the Veteran's complete records of participation in an alcohol and drug rehabilitation program at the La Jolla, California, VA Medical Center in 1970.  If obtained, such records must be associated with the claim file.  

Also, take the appropriate steps to determine whether any records relating to the Veteran's records of participation in an alcohol and drug rehabilitation program at the La Jolla, California, VA Medical Center in 1970, are now at the RO in San Diego, California.  If so, a search should be conducted to locate any such records and, if found, such records must be associated with the claim file.  

When requesting records in the custody of a Federal department or agency, continued efforts must be made until it is determined that such records either do not exist or that any further attempts to obtain them would be futile.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and any representative must then be given an opportunity to respond.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claim file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the completion, to the extent possible, of the above-requested development, readjudicate the Veteran's claim for an effective date earlier than March 25, 1997 for the award of service connection for CAD, status post MI.  If the decision remains adverse to the appellant, he and his representative must be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

